Title: To James Madison from William Lee, 9 November 1807
From: Lee, William
To: Madison, James



Sir!
Bordeaux Nov. 9th 1807

It appears by the mail of to day, that a conspiracy has been discovered at Madrid, which had for its object the dethroning of the King and ruin of the leading nobles.  The Prince of Asturias who headed the party has been arrested with all his adherents, and the greatest confusion in consequence reigns throughout the kingdom.  This accounts for the march of the French Troops toward Madrid, and the great reinforcements that are now passing  this city.  A proclamation has been issued by his Catholic Majesty which has not yet reached us.  We shall I presume have it tomorrow when I will forward it.  With great respect, I have the honor to remain Your obt. Servt.

Wm. Lee

